886 A.2d 657 (2005)
185 N.J. 385
David W. KRATZER, Jr., Plaintiff-Movant,
v.
NEW JERSEY MANUFACTURERS INSURANCE COMPANY, Defendant-Respondent.
Supreme Court of New Jersey.
November 23, 2005.
Motion for reconsideration of the Court's denial of plaintiff's petition for certification is granted; and it is further
ORDERED that the petition for certification is granted, the judgment of the Appellate Division is summarily reversed, and the matter is remanded to the trial court for further proceedings consistent with this Court's decisions in DiProspero v. Penn, 183 N.J. 477, 874 A.2d 1039 (2005), Serrano v. Serrano, 183 N.J. 508, 874 A.2d 1058 (2005), and Juarez v. J.A. Salerno & Sons, 185 N.J. 332, 886 A.2d 178 (2005).